Citation Nr: 1110192	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  

In correspondence received in February 2011, the Veteran requested a Travel Board hearing before a Veterans Law Judge sitting at the RO.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case.  Because the RO schedules travel board hearings, a remand of this matter to the RO is required.  The Veteran also requested that all outstanding records regarding physician treatment, physical therapy and follow-up care at the Portland, Oregon VA Medical Center be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding medical records regarding physician treatment, physical therapy and follow-up care at the Portland, Oregon VAMC for association with the claims folder.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a Travel Board hearing with a Veterans Law Judge as soon as it may be feasible.  Once the arrangements have been made, the RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


